DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Larson on Wednesday May 5, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A torque application tool comprising:
a housing having opposing first and second ends with respective first and second apertures, first and second housing portions coupled together, and a housing longitudinal axis, the first and second housing portions having respective first and second stiffnesses, wherein the second stiffness is greater than the first stiffness;
a flexible plate coupled to a lateral side of the housing, wherein the flexible plate is more flexible than the housing, and

an output disposed in the second aperture and being rotatable relative to the housing and operatively coupled to the input to receive torque from the input; and
a support coupled to the lateral side of the housing between the first and second ends and contacting the flexible plate, the support having a support longitudinal axis that extends from the housing substantially perpendicular to the housing longitudinal axis, wherein the support is adapted to provide structural stability to the torque application tool during use.

2.	(Previously Presented)	The tool of claim 1, further comprising a base coupled to the support opposite the housing.

3.	(Original)	The tool of claim 1, further comprising first and second sprockets respectively coupled to the input and output.

4.	(Original)	The tool of claim 3, wherein the first and second sprockets are operably coupled together by a chain.

5.	(Original)	The tool of claim 1, further comprising first and second gears respectively coupled to the input and output.

6.	(Original)	The tool of claim 5, wherein the first and second gears are operably coupled with a gear train.

7.	(Original)	The tool of claim 1, wherein the input includes a receiving portion.


9.	(Original)	The tool of claim 1, wherein the housing further includes a first side opening, and further comprising a first cover that encloses the first side opening.

10.	(Original)	The tool of claim 9, wherein the housing further includes a second side opening, and further comprising a second cover that encloses the second side opening.

11.	(Currently Amended)	A method of applying torque to a work piece comprising:
providing a tool having a housing with opposing first and second ends with first and second housing portions coupled together, the housing having a housing longitudinal axis, the first and second housing portions having respective first and second stiffnesses, wherein the second stiffness is greater than the first stiffness, a flexible plate coupled to a lateral side of the housing, wherein the flexible plate is more flexible than the housing, and the tool includes an input adapted to receive a torque and transfer the torque to an output, the output further adapted to transfer a least a portion of the torque to the work piece;
coupling a support to a lateral side of the housing, the support having a support longitudinal axis extending from the housing substantially perpendicular to the housing longitudinal axis and adapted to provide structural stability to the tool during use, wherein the support abuts the plate; and 3
68550680v.1applying the torque to the input, thus causing at least a portion of the torque to be transferred from the input to the output.

13.	(Cancelled)

14.	(Previously Presented)	The tool of claim 1, wherein the support is an elastically- biased member.

15.	(Previously Presented)	The tool of claim 1, wherein the support includes a grip.

16.	(Previously Presented)	The method of claim 11, wherein the support is an elastically-biased member.

17.	(Previously Presented)	The method of claim 11, wherein the support includes a grip.

Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a flexible plate (e.g., plate 560 as disclosed in paragraphs [0025], [0026], Fig. 5 and Fig. 6) coupled to a lateral side of housing and contacting/abutting the support, together in combination with the rest of the limitations as recited in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
May 5, 2021							Primary Examiner, Art Unit 3723